DETAILED ACTION
                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Restriction Election
Applicants’ election of Species 2, Figs. 6-9 in the reply filed on March 2, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Additionally, Applicants have elected Claims 1-7 and 9-20 as reading on the elected species.  Thus, Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
In response to Applicants’ election as described above, Claims 1-20 are pending and Claim 8 is withdrawn leaving Claims 1-7 and 9-20 for examination on the merits in the U.S. National stage application.  

Comment on Drawing and Specification Objections
Numerous drawing, specification, and claim objections have been applied as described below.  This is not an exhaustive list and the Examiner encourages Applicants to carefully review the drawings/written description/claims to ensure a consistent understanding conveyed to a reader of the specification and correct any other issues that are identified without incurring new matter.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				inlet port (Claim 1, line 2, presumably the inlet port on the three compressor arrangement is at the right portion of 200 at a similar location as inlet port 11 is on compressor 21 as shown in Fig. 1 so that compressor 200 is able to be inserted in the refrigeration circuit of Fig. 1),
				a flow passage (Claim 1, line 6…Fig. 7 shows a dashed line which is believed to be the flow passage, but this needs to be made clear with a reference numeral…reference numeral 208 at the right portion of Fig. 7 designates this dashed line, however, the specification describes reference numeral 208 as the discharge port (¶ 0054, line 1), 
				a housing member (Claim 1, lines 10 and 11; this element(s) is not illustrated in Figs. 6-9…housing member for each subportion in the pair of spaced resonator arrays), bottom wall, open outer wall communicating with a flow passage,

				an open outer wall communicating with the flow passage (Claim 1, line 12 and 13) is not shown in Figs. 6-9 of Species 2 as elected by Applicants,
				a plurality of orifices extending in to each of the cells (these elements are not shown in Figs. 6-9, in contrast, the plurality of orifices (72(s), Fig. 4) extend only through perforated plate (70) which in not extension into each of the cells), 
				single housing member (Claims 4 and 15)
				an immediate housing member (Claim 5, line 4 and Claim 16), and
				a pair of said first stage resonator arrays, said pair of said first stage resonator arrays communicating with each of said discharge ports, said pair of first stage resonator arrays both communicating with a single one of said second stage resonator arrays (Claim 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			passage 226 and resonator portion 226 (¶ 0054, lines 1 and 2 and ¶ 0057 are not shown in Figs. 6-9 which is Species II elected by Applicants as described above), and
			resonator portion 226 is not shown in Fig. 9 as is described in the specification (¶ 0057, lines 1 and 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
	“In a screw compressor, rotors have intermeshing threads” (¶ 0006, lines 1 and 2) should be ‘In a screw compressor [[,]] the rotors have intermeshing threads’,
	“That is, this Figure” (¶ 0052, line 3) should be ‘That is, Fig. 5 [[
	“the exit 30” (¶ 0040, line 1 and 0042, line 2) should be ‘the exit port 30’ (similar to ¶ 0042, line 2),
	“the discharge 26” (¶ 0042, lines 2 and 3) should be ‘the discharge port 26’ (similar to what is described in ¶ 0041, line 2),
	“form resonator array 46” (¶ 0042, lines 7 and 8) should be ‘form first resonator array 46’ (similar to ¶ 0042, line 3),
	“Figure 6 shows a second embodiment 200” (¶ 0053, line 1) should be ‘Figure 6 shows a compressor 200 in a second embodiment [[
	“a cylindrical portion 800” (¶ 0046, next to last line) in combination with “house bearings 800” (¶ 0042, 3rd to last line) is confusing as these are different elements; Additionally, the sentence having the element “a cylindrical portion 800” is not understood,
	“the resonator 210” (¶ 0053) should be ‘the resonator chamber 210’, and
	“the Figure 4A/4B structure” (¶ 0054, next to last line) should be ‘the Figure 4A/4B/4C structure’.
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  
		“with each of said sub-portions” (Claim 1, line 9) should be ‘with each sub-portion of the [[pair of spaced resonator arrays sub-portions’,
		“said cells” (Claim 1, last two lines) should be ‘said plurality of cells’, 
		“said intermediate housing” (Claim 5, line 5) should be ‘said intermediate housing member’,
		“with a single one of said exit port” (Claim 9, lines 1 and 2) should be ‘with [[
		“said cells” (Claim 11, line 1 and Claim 17) should be ‘said plurality of cells’, and
		“said orifices” (Claim 12, line 1 and Claim 18) should be ‘said plurality of orifices’.    
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon 
	The phrase “an open outer wall communicating with the flow passage” (Claim 1, lines 10 and 11) in combination with the phrase “a plurality of orifices extending into each of said cells” makes the claim indefinite in that it not understood if the open outer wall is actually the plurality of orifices (i.e., the orifices are what allow the outer wall to be open) or if the open outer wall is different from the plurality of orifices.  Additionally, it is unclear if every orifice of the plurality of orifices somehow leads into each cell or if each cell has a respective set of orifices that lead to it.
	The phrase “said orifices having a smaller diameter than a hydraulic diameter of said cells” makes the claim indefinite in that it is unclear if the combined diameter of all the cells together is less than a single hydraulic diameter of all the cells put together or if each orifice has a respective diameter that is smaller than a hydraulic diameter of a respective cell of the plurality of cells. 
	The phrase “having a bottom wall and an open outer wall communicating with the flow passage” in combination with the previously recited elements “a pair of spaced resonator array portions” and “a plurality of cells” makes the claim indefinite in that it is not understood if the bottom wall/open outer wall are associated with the pair of spaced resonator array portion, the plurality of cells, or each cell in the plurality of cells.   

In Regard to Claim 3 and claims dependent thereon and Claim 14
	The element “said first and second stages”.  There is insufficient antecedent basis for this limitation in the claim.  One way to overcome this rejection is to further amend the claim to further recite:
	‘said first stage resonator array and said second stage resonator array [[
	Claim 14 recites the same limitations as Claim 3 and so has the same issue as described above for Claim 3.  

In Regard to Claim 6 and claims dependent thereon 
	The element “said intermediate housing members”.  There is insufficient antecedent basis for this limitation in the claim.  

In Regard to Claim 10 
	
	The phrase “a single one of said second stage resonator arrays” (Claim 10, last line) makes the claim indefinite in that is unclear that there are a plurality of second stage resonator arrays since only a single second stage resonator array is recited in Claim 1 (at line 4).

NOTE: As there are a numerous 112b issues described above and corrections to obviate these issues will change the scope of these claims and all claims dependent thereon.  Allowability of the claims will be considered after the 112b issues have been fixed                                                       Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2006/0239836, US2008/0060622, and US20080038121, and US2006/0065478 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday March 8, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746